 TERRIZZI BEVERAGECOMPANY495Terrizzi Beverage CompanyandLocal Union No. 830, Breweryand Beer Distributor Drivers, Helpers and Platform Men,affiliatedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CaseNo. A0-36. June 5,196,0ADVISORY OPINIONThis is a petition filed on April 5, 1962, by Local Union No. 830,Brewery and Beer Distributor Drivers, Helpers and Platform Alen,affiliated with the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, herein called the Peti-tioner, for an advisory opinion in conformity with Section 102.98 and102.99 of the Board's Rules and Regulations, Series 8, as amended.Thereafter, on April 10, 1962, Terrizzi Beverage Company, hereincalled the Employer or primary Employer, filed an Answer to Peti-tion for Advisory Opinion.A. In pertinent part, the petition alleges as follows :1.There is pending a complaint in equity filed by the Employeragainst the Petitioner and some individuals in the Court of CommonPleas, No. 6, of Philadelphia County, Pennsylvania, and docketed inthat court as December Term of 1961, No. 2333. That complaint al-leged that the Petitioner and its members coerced the Employer bypreventing and delaying the loading and unloading of beer onto itstrucks at the platforms of C. Schmidt & Sons, Inc., herein calledSchmidt, thereby interfering with the oral contract between the Em-ployer and Schmidt. In this court litigation, the Employer soughtto have the Petitioner enjoined from :(1) Causing any platform man or member of said Local 830 orany member of said union or its representatives from doing anyact or thing tending toward or having the effect of interfering,harassing or delaying the plaintiff's (Terrizzi) rights to be un-loaded and loaded with beer at the platforms of C. Schmidt &Sons, Inc.(2) Continuing to coerce, harass, humiliate and intimidate andinterfere with the plaintiff's business by delaying said loadingand unloading operations.2.Thereafter, although it made no specific jurisdictional findings,the Court of Common Pleas, No. 6 of Philadelphia County issued apreliminary injunction against the Petitioner.An appeal from saidpreliminary injunction is pending in the Supreme Court of Pennsyl-vania, having been docketed there as January Term 1962, No. 285.3.The Employer is engaged in the retail and wholesale distributionof malt beverages and soft drinks in West Chester, Chester County,137 NLRB No. 59. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania, where its principal place of business is located.Al-though during the year 1960, its total sales were less than $500,000and its direct and indirect purchases of goods from outside Pennsyl-vania were less than $50,000, the Board, in October 1961, assertedjurisdiction over the Employer and 18 other retail and wholesale bev-erage distributors, as members of the multiemployer Chester CountyBeer Distributors Association, herein called Chester Association whichhad bargained with the Petitioner on an associationwide basis.'4.Schmidt is a brewery engaged in the manufacture of beer atPhiladelphia, Pennsylvania.Annually, Schmidt ships outside ofPennsylvania, beer and malt products valued in excess of $50,000.Previously on November 9, 1959, the Board asserted jurisdiction overSchmidt's operations in connection with certain secondary activitiesof the Petitioner.25.The Petitioner believes that the allegations of the complaint filedin the court of common pleas fall within the purview of Section8 (b) (4) of the Act and that the Board would assert jurisdiction hereinbecause the Petitioner's activities involve Schmidt, a secondary em-ployer, over whose operations the Board would assert jurisdiction.6.The Petitioner has no knowledge of any representation or un-fair labor practice proceedings involving the Petitioner or the Em-ployer now pending before the Board.B. In pertinent part, the Employer's answer alleges :1.Schmidt and Chester Association are not parties to the proceed-ing herein and the Employer is not a member of Chester Associationwith respect to the court litigation instituted by the Employer againstthe Petitioner.2.The Employer denies that it purchased any goods outside ofPennsylvania or that its sales and purchases of 1960 reflect its salesand purchases in 1961 or 1962.Further, it avers that no evidencewas presented to the court of common pleas as to its commerce dataduring those 2 years.3.The Employer asserts that, as the Petitioner has asserted norequests of any kind upon it concerning labor matters, there is nolabor dispute between them and that, therefore, the court litigationfor damages and injunctions against the Petitioner only concerneda personal, nonlabor question. It also avers that the litigation arosebecause the Petitioner and its members who were platform employeesof Schmidt willfully and maliciously delayed the loading and unload-ing of the Employer's trucks at Schmidt's platform, thereby tortiouslyinterfering with the oral contract between the Employer and Schmidt'SeeChester County Beer DistributorsAssociation,133 NLRB771The electiondirected therein was conductedon November 1, 19G1,and resulted in a determinationthat the Petitioner did not represent the employees of the membersof theChesterAssociation.2 Delaware Valley Beer Distributors Association,125 NLRB 12,20, 21, enfd.281 F. 2d319 (C.A. 3). TERRIZZIBEVERAGE COMPANY497and causing the Employer substantial time loss in the use of its equip-ment and employees.Accordingly, contrary to the Petitioner, theEmployer contends that the allegations of the complaint in the courtlitigation do not fall within the scope of Section 8(b) (4) of the Actand that the Board should determine that it would not assert juris-diction herein.On the basis of the above, the Board is of the opinion that:1.The Employer is engaged in the retail and wholesale distribu-tion of beverages in West Chester, Pennsylvania.The Board's stand-ard for exercising jurisdiction over retail enterprises which satisfyits legal or statutory jurisdiction is a minimum gross volume ofbusiness of $500,000 per annum(Carolina Supplies and Cement Co.,122 NLRB 88) ; while the Board's standard for asserting jurisdictionover wholesale or nonretail enterprises requires an annual minimumof $50,000 inflow or outflow, direct or indirect, as those terms aredescribed inSiemons Mailing Service,122 NLRB 81. On the factssubmitted herein, the Employer's operations by themselves do notmeet the Board's standard for asserting jurisdiction either as a re-tail or nonretail enterprise.2.Schmidt, the secondary employer, is a brewery engaged in themanufacture of beer in Philadelphia, Pennsylvania.Although theEmployer generally denied the allegations in the paragraph which setforth,inter alia,the commerce data with respect to Schmidt, it didnot specifically deny that Schmidtannuallyships products valuedin excessof $50,000 outside of Pennsylvania.Such out-of-Stateshipments not only bring Schmidt within the Board's legal or statu-tory jurisdiction but also constitute sufficient outflow under the Board'sdecision inSiemens Mailing Service, supra,to warrant its assertionof jurisdiction over Schmidt under the nonretail standard.'3. In cases involving secondary activities by a union which may beviolative of Section 8(b) (4) of the Act where, as here, the primaryEmployer's operations do not meet the Board's jurisdictional standard,the Board will take into consideration for jurisdictional purposes notonly the operations of the primary Employer but also the entire opera-tions of the secondary employer at the locations affected by the allegedconduct involved 4The dispute between the Petitioner and the pri-mary Employer exists in Philadelphia and the Petitioner's activitywith respect to the secondary employer Schmidt also occurred inPhiladelphia, Pennsylvania.Philadelphia is thus the location af-fected by the Petitioner's secondary conduct.As indicated above,Schmidt is a Philadelphia enterprise which meets the Board's juris-dictional standard and over which the Board would assert jurisdiction.3 As indicated above, the Board has previously asserted jurisdiction over Schmidt withrespect to the Petitioner's secondary activities toward Schmidt.See footnote2, supra.' Jemcon Broadcasting Company,135 NLRB362, and cases cited in footnote 2 therein.649856-63-vol.13 7-3 3 498DECISIONSOF NATIONALLABOR RELATIONS BOARDIn these circumstances, and in accord with established Board prece-dent, the Board would assert jurisdiction over Terrizzi, the primaryEmployer, and Schmidt, the secondary employer, affected by thePetitioner's secondary activities, whether or not such activities are infact violative of Section 8(b) (4) of the Act.' In view of the fore-going, the Board finds no merit in the primary Employer's conten-tion that the Petitioner's secondary activity may not be violative ofSection 8 (b) (4) of the Act, nor in the further contention that thedispute is nonlabor in character.Advisory opinions are renderedonly on the jurisdictional issue presented by the facts submitted andthe Board will not presume to render an opinion on whether the sub-ject matter of the dispute is governed by the Act. See Board's State-ments of Procedures, Section 101.40.Finally, the fact that neitherSchmidt nor Chester Association are parties to the court litigation orto the proceeding herein would not prevent the Boardfrom assertingjurisdiction herein.6Accordingly, the parties are therefore advised, underSection102.103 of the Board's Rules and Regulations,Series 8,as amended,that, on the facts here present, the commerce operations of Terrizzi,the primary Employer, and those of Schmidt, the secondary employer,at Philadelphia, Pennsylvania, the location affected by the Petitioner'ssecondary conduct are such that the Board wouldassertjurisdictionwith respect to labor disputes cognizable under Section 8 or 10 of theAct.B SeeJemcon BroadcastingCompany,supra;andMadison Building&ConstructionTrades Council,et at.(Wallace Hildebrandt,et al., d/b/a H & K LathingCo., at al.),134 NLRB 517.9SeeJemcon Broadcasting Co, supra,where noneof the secondaryemployers affectedby the union's activities therein were parties to the court litigation or to the Board'sadvisory opinion proceedingBudd Electronics,Inc., and Lewyt Corporation,Co-EmployersandDavid J. Rivkin.Case No. 2-CA-7496. June 6, 1962DECISIONAND ORDEROn May 24, 1961, Trial Examiner William Seagle issued his Inter-mediate Report in the above-entitled proceeding, finding that Re-spondent Budd Electronics, Inc. (referred to herein as Budd), hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certain af-firmative action.The Trial Examiner also recommended that the com-plaint be dismissed as to Respondent Lewyt Corporation. Thereafter,the Respondents and Local 1614, International Brotherhood of Elec-tricalWorkers, AFL-CIO (referred to herein as the Union), filed1,37NTJRB No. 53.